                                                                     .; 'l>   1'·, . '




AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of I   -~-



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                                     (For Offenses Committed On or After November I, 1987)


                  Juan Manuel Romero-Garcia                                                 Case Number: 2:19-mj-8611

                                                                                            Mark F. Adams
                                                                                            Defendant's Attorney


REGISTRATION NO. 83704298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                           ~~~---"...~~~-----~---------------
 0 was found guilty to count{s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                          Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                                 1

 D The defendant has been found not guilty on count(s)
                                                                                    ~-----------------~

 D Count(s)                                                                                  dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                                           D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED ~ Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, March 7, 2019
                                                                               Date of Imposition of Sentence

                                                  FILED
Received
              -----+--~
              DUSM
                                                  MAR - 7 2019                 HO ORABLE RUTH B       EZ MONTENEGRO
                                                                               UNI ED STATES MAGISTRATE JUDGE
                                          CLER!{, U.S. DISTR!CT COURT
                                    ~~unr:::r~N DISTRICT' £f CALIFORNIA
Clerk's Office Copy                         ·-·-···-·n··---.cE-~.£..EPUTY                                                                2:19-mj-8611
